                                               United States Bankruptcy Court
                                                 Northern District of Ohio
In re:                                                                                                     Case No. 12-19038-aih
Wilfred Cannon                                                                                             Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0647-1                  User: cille                        Page 1 of 1                          Date Rcvd: Feb 19, 2019
                                      Form ID: pdf701                    Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2019.
db             +Wilfred Cannon,   18408 Windward Road,   Cleveland, OH 44119-1759
aty            +Dan Solar,   DannLaw,   2728 Euclid Avenue Suite 300,    Cleveland, OH 44115-2428
aty            +Phillip C. Barragate,   1500 W 3rd Street #400,    Cleveland, OH 44113-1438
               +Charlestine Cannon,   18408 Windward Road,   Cleveland, OH 44119-1759
               +Christopher Murray,   2079 East 9th St.,   Cleveland, OH 44115-1302
               +Dan Solar,   2728 Euclid Avenue Suite 300,   Cleveland, OH 44115-2428
cr             +Ocwen Loan Servicing Deutsche Bank National Trust,    Robertson, Anschutz, & Schneid,
                 6409 Congress Ave,   Suite 100,   Boca Raton, FL 33487-2853

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Deutsche Bank National Trust Company
cr                OCWEN LOAN SERVICING, LLC
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 19, 2019 at the address(es) listed below:
              Chrysostomos E. Manolis   on behalf of Creditor   Deutsche Bank National Trust Company
               cmanolis@logs.com
              Lauren A. Helbling   ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com
              LeAnn E. Covey   on behalf of Creditor   OCWEN LOAN SERVICING, LLC bknotice@clunkhoose.com
              Lee R Kravitz   on behalf of Debtor Wilfred Cannon leekravitz@sbcglobal.net
                                                                                            TOTAL: 4




         12-19038-aih           Doc 99       FILED 02/21/19            ENTERED 02/22/19 00:24:33                    Page 1 of 4
  The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
  the document set forth below. This document was signed electronically on February 19, 2019, which may be
  different from its entry on the record.



   IT IS SO ORDERED.

   Dated: February 19, 2019




                             UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                   CLEVELAND DIVISION

   IN RE:                                                 IN PROCEEDINGS UNDER CHAPTER 13

   WILFRED CANNON                                                    CASE NO: 12-19038-aih

           DEBTOR                                                JUDGE: ARTHUR I. HARRIS


    AGREED ORDER ON OBJECTION TO NOTICE OF PAYMENT CHANGE (Doc. 80)
       MOTION FOR RELIEF FROM STAY (Doc. 86) NOTICE OF FINAL CURE
                      MORTGAGE PAYMENT (Doc. 92)
                 (18408 Windward Road, Cleveland, OH 44119)

          This matter came to be considered on the :LOIUHG&DQQRQ¶V³'HEWRU´2EMHFWLRQWR

  Notice of Payment Change, (Doc.80), the response (Doc. 82) by Deutsche Bank National Trust

  Company, as Trustee for Argent Securities Inc., Asset-Backed Pass-Through Certificates, Series

  2006-:³&UHGLWRU´WKH&UHGLWRU¶V0RWLRQIRU5HOLHIIRUP6WD\'RFWKH'HEWRU¶V

  Objection (Doc. 90), the Notice of Final Cure (Doc. 92) filed by the Chapter 13 Trustee,

  &UHGLWRU¶V5HVSRQVHRQWKH&ODLPV5HJLVWHUDQG'HEWRU¶V5HSO\'RF) concerning the a




12-19038-aih      Doc 99      FILED 02/21/19         ENTERED 02/22/19 00:24:33                Page 2 of 4
  mortgage loan Debtor has with Creditor regarding the real property located at 18408 Windward

  Road, Cleveland, OH 44119.

         The parties have entered into an Agreement resolving certain issue as follows:

  IT IS, THEREFORE ORDERED:

     1. Parties agree that the debt Debtor owes Creditor is not dischargeable in this case, as it

         falls under 11 U.S.C. § 1322(b)(5), as the last payment is due after the date on which the

         final payment under the plan is due.

     2. Parties agree that there is a dispute between them as to whether or not the parties entered

         into an loan modification in 2013 and whether this loan is current or not.

     3. Parties agree that Debtor will receive a Chapter 13 discharge as to all his listed creditors

         except for the mortgage held by Creditor relating to 18408 Windward Road, Cleveland,

         OH 44119, that debt will not be discharged.

                 IT IS SO ORDERED.

                                                 ###
  SUBMITTED AND APPROVED BY:

  /s/ Chris E. Manolis
  Chris E. Manolis, Esq. (0076197)
  Shapiro, Van Ess, Phillips & Barragate, LLP
  4805 Montgomery Road, Suite 320
  Norwood, Ohio 45212
  (513) 396-8100 (847) 627-8805 - Fax
  Attorney for Creditor
  cmanolis@logs.com

  /s/ Lee R Kravitz
  Lee R Kravitz (0025634)
  4508 State Rd
  Cleveland, OH 44109
  (216) 749-0808
  Fax : 216-749-5389
  Attorney for Debtor
  leekravitz@sbcglobal.net




12-19038-aih    Doc 99       FILED 02/21/19      ENTERED 02/22/19 00:24:33             Page 3 of 4
                                 CERTIFICATE OF SERVICE

          A true and correct copy of the Agreed Order was served:Via the Court's Electronic Case
  Filing System on these entities and individuals who are listed on the Court's Electronic Mail
  Notice List:

         Lee R. Kravitz, on behalf of Wilfred Cannon, debtor(s), at leekravitz@sbcglobal.net

         /DXUHQ$+HOEOLQJRQEHKDOIRIWKH&KDSWHU7UXVWHH¶VRIILFHDW
         ch13trustee@ch13cleve.com, lhelbling13@ecf.epiqsystems.com

         United States Trustee at Registered address @usdoj.gov

  And by regular U.S. mail, postage prepaid, on:

         Wilfred Cannon, 18408 Windward Road, Cleveland, OH 44119

         Charlestine Cannon, 18408 Windward Road, Cleveland, OH 44119

         Dan Solar, 2728 Euclid Avenue Suite 300 Cleveland, OH 44115

         Christopher Murray, 2079 East 9th St., Cleveland, OH 44115




12-19038-aih    Doc 99     FILED 02/21/19          ENTERED 02/22/19 00:24:33        Page 4 of 4
